Citation Nr: 1448280	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  07-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement service connection for residuals of cold injury to both hands and both feet. 

3.  Entitlement to service connection for residuals of cold injury to the face and both ears. 

4.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder. 

5.  Entitlement an initial disability rating in excess of 50 percent for posttraumatic stress disorder.  

6.  Entitlement to an effective date prior to October 17, 2006 for a grant of service connection for posttraumatic stress disorder.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to February 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In January 2011, the Board issued a decision that denied reopening the claim for entitlement to service connection for residuals of cold injury to both hands and both feet, as well as the claim for entitlement to service connection for residuals of cold injury to the face and both ears.  The Board also remanded the issues of entitlement to service connection for hepatitis C, hypertension, and entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court), which in a March 2012 order, granted a Joint Motion for Partial Remand (Joint Motion).  Based on the Joint Motion, the Court remanded that part of the Board's decision that denied reopening the claim for entitlement to service connection for residuals of cold injury to both hands and both feet, and denied the claim for entitlement to service connection for residuals of cold injury to the face and both ears.  

The issues remanded by the Board in January 2011, as well as the issues remanded by the Court in March 2012, were again before the Board for adjudication in February 2013.  At that time, remand for additional development, to include VA examinations was required.  

The issue of entitlement to service connection for hepatitis C is adjudicated below.  All other issues are remanded.


FINDING OF FACT

The Veteran has a current diagnosis of hepatitis C which medical evidence relates to risk factors experienced during active service.  


CONCLUSION OF LAW

Hepatitis C was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims entitlement to service connection for hepatitis C.  A VA September 1999 VA treatment note reveals a diagnosis of hepatitis C.  At that time the Veteran denied intravenous drug use, but he admitted to abuse of cocaine, abuse of alcohol, a history of sexually transmitted diseases (STDs), and unprotected sexual contact with prostitutes.  Continued diagnosis of hepatitis C is noted in subsequent VA treatment records; a liver biopsy was conducted in December 2004.

In June 2014, a VA examination of the Veteran was conducted and again confirmed the diagnosis of hepatitis C.  The examining physician's medical opinion was that the Veteran's hepatitis C was not related to service; specifically, not related to claimed air gun inoculation injections during service.  The examining physician related the Veteran's hepatitis C to multiple risk factors including:  cocaine abuse, alcohol abuse, history of STDs, and unprotected sex with prostitutes.  

The Veteran served on active duty from April 1977 to February 1981.  VA medical evidence documents a long post-service history of cocaine and alcohol abuse.  However, service treatment records confirm that the Veteran was treated for STDs during service.  A December 1978 treatment record reveals treatment for symptoms of a lesion on his penis with a diagnosis of herpes.  Service treatment records dated in December 1980 reveal treatment for gonorrhea.  On the report of medical history for separation examination, the Veteran reported a history of STDs, which were not reported on entrance to service.  

Both the September 1999 VA treatment record and the June 2014 VA examination report indicate that the Veteran's risk factors for hepatitis C were cocaine abuse, alcohol abuse, history of STDs, and unprotected sex with prostitutes.  While the Veteran's substance abuse was clearly post-service, he has a documented history of STDs, resulting from unprotected sex, during service.  Accordingly, there are documented risk factors during service that the examiners have related to the Veteran's current diagnosis of hepatitis C.  Accordingly, service connection for hepatitis C is warranted.  


ORDER

Service connection for hepatitis C is granted


REMAND

Based upon its review of the Veteran's claims file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also, when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Cold Injury Claims

The Veteran contends that he has residuals of cold injury to his bilateral hands, bilateral feet, face, and bilateral ears.  The record of record includes documents in which the Veteran reports symptoms, to include numbness, as well as confirming his service in Korea during active duty in November 1978 and March 1979.  The Veteran has also submitted medical treatise articles suggesting a connection between symptoms, such as those symptoms the Veteran reports he had and service in Korea, although these articles specifically relate to cold injury during the Korean War; the Veteran did not serve in Korea under those circumstances.  The Veteran also submitted a medical treatise article related to cold injury resulting in bone changes, such as osteoporosis which could only be identified on radiology examination.  

In February 2013, the Board remanded for a cold injury protocol examination.  The May 2014 examination report does not indicate an actual diagnosis, rather only a diagnosis of a "history of frostbite."  However, the examination also indicated current symptoms, which appeared to indicate a possible current disability.  The examiner did not address the medical treatise evidence as instructed in the Board's February 2013 remand.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Hypertension

The Veteran has also claimed service connection for hypertension due to his service-connected PTSD.  

An August 1999 VA discharge summary for a single day of inpatient treatment for substance abuse indicates an Axis III diagnosis of "borderline hypertension."  Subsequent VA treatment records include diagnoses of "hypertension NOS [not otherwise specified]."  These diagnoses are included as a list of the Veteran's medical problems; however, review of the medical evidence of record does not document when the initial diagnosis of hypertension was made and the medical criteria considered in rendering the diagnosis.  The May 2014 VA examination indicates that a diagnosis of hypertension was not warranted, but did not address the previous diagnoses, making additional examination necessary.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

The most recent VA medical treatment records contained in the record are almost a decade old, dating from 2004.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

PTSD Claims

A March 2010 rating decision granted service connection for PTSD and assigned a 50 percent disability rating effective October 17, 2006.  In September 2010, the Veteran's attorney submitted a notice of disagreement with respect the initial disability rating and the effective date of the award of service connection that was assigned.  No statement of the case was issued as to these issues.  The appellate process has commenced and that the must be provided a statement of the case on these issues. See Manlincon v. West, 12 Vet. App. 238 (1999).


TDIU

The decision above granting service connection for hepatitis C affects the Veteran's overall service-connected disability rating.  The claim for TDIU must be considered in light of this grant of service connection.  Further, the Veteran's claim for a TDIU is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, entitlement to a TDIU must again be considered after completion of the other development directed herein.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for hypertension, or cold injury residuals to his bilateral hands, bilateral feet, face and/or bilateral ears.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain all VA medical records subsequent to October 2004.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his attorney must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the etiology of any current cold injury residuals found, to include of the bilateral hands, bilateral feet, face and bilateral ears.  The claims file and all electronic records must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

* The examiner must specifically review the medical treatise articles related to cold injury submitted by the Veteran and comment on them.  

o One article indicates cold injury can result in bone changes such as osteoporosis which could only be identified on radiology examination.  The examiner must indicate whether such examination is warranted in the present case.  If not warranted the examiner must indicate rationale why.  If indicated, the appropriate radiology examination(s) must be conducted.  

* The examiner must specifically indicate if the Veteran has a current diagnosis of any residual disability resulting from the claimed cold injury in service.

Following a review of the claims file, the service and post-service treatment records, a clinical evaluation of the Veteran, and with consideration of the Veteran's statements and the medical treatise documents he submitted, the examiner must provide an opinion as to whether any residuals of a cold injury to the bilateral hands, bilateral feet, face and/or bilateral ears were found, and if so, were caused or aggravated by his military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The Veteran must also be afforded the appropriate examination to determine the etiology of his hypertension.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  The examiner must indicate whether or not the Veteran has a current diagnosis of hypertension.  

If the examiner determines that a current diagnosis of hypertension is not warranted, then the VA records indicating such a diagnosis must be discussed and reconciled with the current diagnosis.  

If the Veteran is found to have a current diagnosis of hypertension, the examiner must provide an opinion as to whether any hypertension found (1) began during service or within one year after the Veteran's separation from service in February 1981; (2) was caused by his service-connected PTSD or any other service-connected disability; and (3) was aggravated by his service-connected PTSD or any other service-connected disability.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues of entitlement to an initial disability rating in excess of 50 percent for PTSD, and an effective date prior to October 17, 2006 for a grant of service connection for PTSD.  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2014).  If the Veteran perfects the appeal as to these issues, they must be returned to the Board for appellate review.  

6.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims for service connection for residuals of cold injury to the bilateral hands, bilateral feet, face, and bilateral ears, and for hypertension, to include as secondary to PTSD, must be readjudicated.  The issue of entitlement to a TDIU must also be readjudicated.  If any claim on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


